Case: 21-50148     Document: 00516117182         Page: 1     Date Filed: 12/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                     December 3, 2021
                                  No. 21-50148                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Brittney Aloni Solis Tobar,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:18-CR-10-2


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Brittney Aloni Solis Tobar, federal prisoner #06931-480, is serving a
   240-month sentence for her convictions for conspiracy to possess with intent
   to distribute at least 500 grams of methamphetamine and being a felon in
   possession of a firearm. She appeals the district court’s denial of her motion


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50148      Document: 00516117182           Page: 2   Date Filed: 12/03/2021




                                     No. 21-50148


   for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). She argues
   that the district court failed to give reasons for finding that she was a danger
   to the safety of another person or the community pursuant to U.S.S.G.
   § 1B1.13(2), p.s., that it erred in determining that the 18 U.S.C. § 3553(a)
   factors did not support an early release, and that it failed to provide specific
   instances regarding her history and characteristics that did not justify a
   reduced sentence. While she contends that she suffers from asthma and that
   she is needed at home to care for her children, those facts, which were not
   presented to the district court, will not be considered. See Leverette v.
   Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir. 1999); Theriot v. Parish of
   Jefferson, 185 F.3d 477, 491 n.26 (5th Cir. 1999). Also, she has abandoned her
   argument regarding the calculation of her guidelines range. See Yohey v.
   Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          We review for an abuse of discretion, which occurs when a district
   court “bases its decision on an error of law or a clearly erroneous assessment
   of the evidence.” United States v. Chambliss, 948 F.3d 691, 693 (5th Cir.
   2020) (internal quotation marks and citation omitted). Because Tobar filed
   the motion in question, the district court was “bound only by
   § 3582(c)(1)(A)(i) and . . . the sentencing factors in § 3553(a).” United States
   v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021).
          The district court determined that the § 3553(a) factors weighed
   against a sentence reduction. Tobar’s mere disagreement with the court’s
   balancing of the § 3553(a) factors “is not a sufficient ground for reversal.”
   Chambliss, 948 F.3d at 694. Moreover, the district court stated it had
   conducted a “complete review of the motion on the merits” and then cited
   specific facts and § 3553(a) factors as its bases for concluding that
   compassionate release was not warranted under § 3553(a). Its explanation
   for the sentence was sufficient. See United States v. Chavez-Meza, 138 S. Ct.
   1959, 1965 (2018). Because we affirm on the basis of the district court’s



                                          2
Case: 21-50148     Document: 00516117182          Page: 3   Date Filed: 12/03/2021




                                   No. 21-50148


   § 3553(a) analysis, we need not address Tobar’s challenge to the district
   court’s determination that compassionate release was also not warranted
   under the § 1B1.13(2) policy statement. See United States v. Chacon, 742 F.3d
   219, 220 (5th Cir. 2014). The order of the district court is AFFIRMED.




                                         3